Citation Nr: 0426772	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the RO that denied 
the veteran's claim for an increased rating for anxiety 
reaction.

In July and August 2002, the RO denied service connection for 
coronary artery disease, status post percutaneous 
transcoronary angioplasty, and hypertensive heart disease.  
The veteran filed a notice of disagreement in October 2002, 
and the RO furnished him a statement of the case (SOC) and 
supplemental SOC (SSOC) in February 2003.  Subsequently, 
however, in March 2003, the veteran wrote the RO and 
indicated that he wished to withdraw the matter from appeal.  
See 38 C.F.R. § 20.204 (2002).  Accordingly, the Board has no 
jurisdiction to consider it.  38 U.S.C.A. §§ 7105, 7108 (West 
2002).

The Board finds that an issue has been raised with respect to 
the veteran's entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability, inasmuch as he has submitted evidence of medical 
disability; has made an implicit claim for the highest rating 
possible; and has submitted evidence tending to show that he 
is unemployable.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  This matter has not been adjudicated, and is 
referred to the RO for appropriate action.

The veteran's claim for an increased rating for anxiety 
reaction is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, the record contains a January 2002 
report from a private psychiatrist, Dr. Alberto Rodriguez 
Robles, indicating that the veteran stopped working in 2001, 
and that the doctor was examining the veteran on referral 
from the Disability Determination Program of Social Security.  
The clear implication from the report is that the veteran has 
filed an application for disability benefits with the Social 
Security Administration (SSA) due, at least in part, to 
psychiatric impairment.  Because the record on appeal does 
not contain any records from SSA, and because it appears that 
such records could be relevant his claim for increased 
rating, a remand is required.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A remand is also required in order to afford the veteran 
another psychiatric examination.  This is necessary because, 
although anxiety reaction is the only psychiatric disorder 
for which service connection has been granted, recent reports 
of record suggest that the veteran may suffer from disorders 
other than anxiety reaction, to include major depression, 
schizophrenia, and/or mixed bipolar disorder.  A new 
examination could be helpful in ascertaining whether the 
veteran does, in fact, suffer from psychiatric disorders 
separate and apart from the service-connected anxiety 
disorder and, if so, whether the impairment occasioned by 
such other conditions can be distinguished from the 
impairment attributable to service-connected disability.  
38 C.F.R. §§ 3.327, 19.9 (2003).  In this regard, the veteran 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
his case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).



For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be asked to provide 
any additional evidence in his possession 
that pertains to the claim here on appeal.  
He should also be asked to provide releases 
for any private health care providers who 
have treated him for psychiatric 
difficulties, and whose records have not 
already been obtained.  If the veteran 
provides appropriate releases, efforts should 
be undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

2.  The SSA should be asked to provide copies 
of any records pertaining to the veteran's 
claim for SSA disability benefits, to include 
any medical records gathered in connection 
with that claim.  The materials obtained 
should be associated with the claims file.

3.  Any relevant records of treatment dated 
since January 2003 should be obtained from 
the VA Outpatient Clinic in Mayaguez.  The 
records should be associated with the claims 
file.

4.  After the above development has been 
completed, the veteran should be scheduled 
for a psychiatric examination.  The examiner 
should review the claims file, and indicate 
in the report of the examination that the 
claims file has been reviewed.  The examiner 
should fully describe all psychiatric 
symptoms and manifestations exhibited by the 
veteran, and their impact on his social and 
industrial functioning.  The examiner should 
also provide a global assessment of 
functioning score in accordance with DSM IV, 
and the meaning of the score should be 
explained.  If the examiner finds that the 
veteran has psychiatric disorders other than 
the anxiety disorder for which he is 
currently service connected, the examiner 
should offer an opinion as to which symptoms 
and manifestations are as likely as not 
attributable to the service-connected 
condition, and which are more likely due to 
other, unrelated disorders.  If such a 
distinction cannot be made, that conclusion 
should be expressly stated in the report of 
the examination.  A complete rationale should 
be provided for all opinions expressed.

5.  Thereafter, adjudicatory action should be 
taken on the veteran's claim.  If the benefit 
sought is denied, a SSOC should be provided 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


